LEWIS, X
(dissenting).
I dissent on the ground that the evidence before the jury reasonably tended to show that the fire had its origin from cinders dropped in the road from the fire box of the passing engine. I think the evidence sufficient to go to the jury upon the following grounds: That the cinders found in the road were deposited by the engine, and were not blown there from the barn against the wind; that the cinders produced by a straw-burning engine to some degree retain fire after being dumped from the ash pit; that some of these clinkers were found in the road within the so-called V:shaped burned-over space; and, while a very slight rain had *271fallen, it had not been sufficient to prevent the refuse upon the ground within this space from taking fire and burning. It is reasonable to assume that some hours later a cinder was fanned into flame by the rising wind, igniting the rubbish along the ground, and eating its way to the barn. And it also seems more reasonable to believe that' the fire started at the apex of the V-shaped tract, and, with the wind, spread out from that point toward the barn, than to suppose that it originated in the barn and crept out to such a point, burning damp refuse matter, against the wind.
I attach no significance to the fact that all of the straw outside the barn was not consumed when the fire was discovered, because it would be most natural for the fire, pushed on by the wind, to reach on toward the more inflammable material in the barn, which was filled with dry hay, and so speedily carried upward and out at the roof. Nor does it seem of importance that the men did not discover the fire in the early evening, for it would undoubtedly take some time for the fire to work its way along the damp ground until, by the aid of the wind, it caught the drier material, as heretofore suggested. These facts, when considered in the light of all the other evidence and circumstances of the case, were sufficient to justify the jury in coming to their decision, and that conclusion by no means rested upon mere speculation and conjecture.